UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6799


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COLE MACHADO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cr-00096-RBS-TEM-1)


Submitted:   September 29, 2014           Decided:   October 8, 2014


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cole Machado, Appellant Pro Se. Elizabeth Marie Yusi, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cole   Machado     appeals     the   district     court’s     order

denying relief on his 18 U.S.C. § 3742 (2012) motion.                   We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Machado, No. 2:11-cr-00096-RBS-TEM-1 (E.D. Va. May 1,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument   would   not    aid   the   decisional

process.

                                                                      AFFIRMED




                                     2